COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


RICHARD PENN
                                           MEMORANDUM OPINION *
v.   Record No. 2403-99-1                      PER CURIAM
                                              APRIL 11, 2000
DIANE A. PENN


           FROM THE CIRCUIT COURT OF THE CITY OF HAMPTON
                       Walter J. Ford, Judge

           (Charles E. Haden, on brief), for appellant.

           (Deborah S. Roe; McDermott & Roe, on brief),
           for appellee.


     Richard Penn appeals an equitable distribution decree

awarding certain payments to his wife, Diane A. Penn.      He

contends that the trial court erred by (1) finding that he

received proper notice of the hearing before the commissioner in

chancery and the presentation of the final decree; (2) refusing

to consider his objections to the final decree because he filed

no exceptions to the commissioner's report; (3) entering the

final decree without providing his counsel an opportunity to

endorse the order or register his objections; (4) awarding the

wife as marital property a portion of his voluntary separation

incentive (VSI) payment despite the fact that the VSI payment

was partially based on his disability payments; (5) valuing the


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
Hawaii time-share property as $7,700 in the absence of evidence;

(6) refusing to hear his evidence concerning his continuing

medical disabilities and inability to pay spousal support; and

(7) awarding spousal and child support on the assumption that he

had resumed his normal earnings.     Upon reviewing the record and

briefs of the parties, we conclude that this appeal is without

merit.   Accordingly, we summarily affirm the decision of the

trial court.    See Rule 5A:27.

     On appeal, under familiar principles, we view the evidence

in the light most favorable to the wife as the party prevailing

below and we grant all reasonable inferences flowing from that

evidence.   See Gamer v. Gamer, 16 Va. App. 335, 340, 429 S.E.2d

618, 622 (1993).   "'The burden is on the party who alleges

reversible error to show by the record that reversal is the

remedy to which he is entitled.'"         Lutes v. Alexander, 14 Va.

App. 1075, 1077, 421 S.E.2d 857, 859 (1992) (citation omitted).

                         Procedural History

     The husband commenced this action by filing his bill of

complaint on August 24, 1995.     The husband, through counsel,

sought several continuances because of medical treatment.        By

order entered September 11, 1998, the trial judge ruled husband

in contempt for failing to comply with the terms of previous

court orders.   On December 2, 1998, the trial court granted the

motion of the husband's counsel to withdraw.        The husband did

not substitute new counsel and proceeded pro se.

                                  - 2 -
     Mailing a notice to the husband at the address provided by

him, the commissioner notified the husband that depositions were

scheduled for May 26, 1999.   Husband received the notice.    In a

letter addressed to the commissioner dated May 21, 1999, the

husband asked the commissioner to consider several factors and

requested that the commissioner "be fair and with in [sic] the

law in whatever decision you make regarding this cause."     On the

day of the commissioner's hearing, the husband faxed a letter to

the commissioner responding to an inventory of marital assets

and liabilities filed by the wife's counsel.   The husband did

not appear or present other evidence.   On July 20, 1999, the

commissioner mailed the husband a copy of his report.   The

husband noted no exceptions to the report.

     Wife's counsel notified the husband of the hearing

scheduled for the presentation of the final decree and sent

husband a draft decree.   Although we find nothing in the record

before us to indicate whether the husband attended the hearing,

the parties agree that husband appeared at the hearing with

counsel.   The trial court entered the final decree affirming the

commissioner's report on September 14, 1999.   Neither the

husband nor his counsel endorsed the final decree, or noted any

objections.

                              Notice

     The husband contends that the wife failed to properly

notify him of the commissioner's hearing and of the hearing for

                               - 3 -
the presentation of the final decree.   Husband did not challenge

the adequacy of the notice he received at any point in the

proceedings below.   He did not contest that he received notice

of both the taking of depositions and the hearing for the

presentation of the final decree.   By failing to raise this

issue below, the husband waived any error in the sufficiency of

the notice he received.    See Rule 5A:18.   Therefore, this

contention is without merit.

                 Preservation of Remaining Issues

     Husband concedes that he failed to note any exceptions to

the commissioner's report and failed to note any objections to

the final decree.    Rule 5A:18 provides that "[n]o ruling of the

trial court . . . will be considered as a basis for reversal

unless the objection was stated together with the grounds

therefor at the time of the ruling, except for good cause shown

or to enable the Court of Appeals to attain the ends of

justice."   Rule 5A:18.

     Husband received notice of the commissioner's hearing, but

elected not to appear.    He presented no evidence.   He filed no

exceptions to the commissioner's report and noted no objections

to the final decree.   He did not file a motion for

reconsideration setting out his objections.    Therefore, Rule

5A:18 bars us from reviewing the issues husband raises on

appeal.



                                - 4 -
     Although the husband asserts that good cause exists to

apply the exception to Rule 5A:18, he provides no support for

that assertion.   "Even pro se litigants must comply with the

rules of court.   '[T]he "right of self-representation is not a

license" to fail "to comply with the relevant rules of

procedural and substantive law."'"     Francis v. Francis, 30 Va.

App. 584, 591, 518 S.E.2d 842, 846 (1999) (citations omitted).

Upon our review, we find no reason in the record to invoke the

good cause or ends of justice exceptions to Rule 5A:18.

     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                          Affirmed.




                               - 5 -